Citation Nr: 1540249	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disorder, to include passive-aggressive disorder, depressive disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The Veteran and his niece


INTRODUCTION

The Veteran had active service from January 1987 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the Roanoke RO.  In March 2013, the Board reopened the above issue and remanded it for further development.

The Veteran testified at central office hearings in February 2013 and May 2015 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

The Board has rephrased the current issue from entitlement to service connection for a psychiatric disorder to include PTSD to service connection for psychiatric disorder, to include passive-aggressive disorder, depressive disorder and PTSD, because it more thoroughly encompasses the Veteran's current condition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required.

In the March 2013 Board remand, the Board asked the RO to attempt to obtain any outstanding treatment records, especially from D.L.L., Ph.D., the Veteran's private licensed social worker who diagnosed him as having PTSD in April 2011.  The RO provided the Veteran with a development letter, including a VA Form 21-4142, detailing this request in April 2013.  The Veteran returned the form with a request for records from Dr. D.L.L. in April 2013, and again in May 2013.  The claims file does not show any record of attempts to obtain treatment records from Dr. D.L.L.  The RO did send a letter to the Veteran in September 2014, stating that the original VA Form 21-4142 expired after a year and requesting he submit a second form.  The Veteran did not submit a second VA Form 21-4142.  However, because the Board relied on the statements of Dr. D.L.L. to reopen the Veteran's case in March 2013, the Board finds these treatment records to be so pertinent to the Veteran's claim that another attempt must be made to obtain them.

Additionally, the Veteran's claims file does not contain treatment records, either public or private, from a date more recently than August 2011.  The Veteran is granted the opportunity to supplement the record with VA or private treatment records from that period of time to the present.  

In May 2010 VA treatment records, there was a reference to the Veteran being diagnosed as having schizophrenia.  There was also a reference in April 2010 treatment records to consider a possible diagnosis of bipolar disorder.  The claims file does not contain VA treatment records from after that period.  In light of the evidence of multiple possible diagnoses, the Board remands for a comprehensive examination and opinion on the nature and etiology of any current psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. D.L.L., as well as any further treatment records for his psychiatric conditions that are not currently contained in the claims file.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his current psychiatric condition.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. After the above development has been completed, the RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's psychiatric conditions, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's diagnoses for PTSD in April and August 2011, depressive disorder throughout his treatment history, possible bipolar condition in April 2010, schizophrenia in May 2010, and personality disorders.  Additionally, if they are provided, the examiner should pay special attention to the treatment records of Dr. D.L.L.

c) The examiner must provide an opinion including specific findings as to the following:

i) Please identify all current psychiatric disorders.

ii) Whether it is at least as likely as not (50 percent or greater probability) that any one of the Veteran's current psychiatric condition or conditions began during active service or is related to any incident of service, or, if a psychosis is diagnosed, whether it began within one year of separation from active duty.

iii) If the Veteran is diagnosed with a personality disorder, whether it is at least as likely as not that the Veteran sustained a superimposed injury or disease in service which resulted in additional disability.

iv) If the Veteran is diagnosed as having PTSD, an opinion should be provided as to whether it is at least as likely as not that it is related to service. All related service stressors must be identified. 

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



